Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments, as received 12/10/2021.  Claims 2-22 remain pending, of which claims 2, 9, and 16 are independent.

3.	In the Non-Final Office Action dated 09/13/2021, claims 5, 7, 12, 14, 19, and 21 were rejected under 35 U.S.C. 112(b) as being indefinite.  Responsive to Applicants’ filing, the rejection is withdrawn for claims 5, 12, and 19.  The rejection is maintained for claims 7, 14, and 21.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 7, 14, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7, the claim recites, in part, the limitation “wherein the first process flow is selected based on a derived context based on the one or more messages.”  The Examiner respectfully submits that the bolded language does not feature proper antecedent basis, thereby rendering the claim vague and indefinite.  At best, claim 2 (from which the present claim directly depends) recites “one or more chat messages.”  However, it is not clear whether the same “message” instance or chat messages” for example to better correspond to the message instance recited in claim 2.  Claims 14 and 21 include the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


9.	Claims 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2017/0104876 (“Hibbard”) in view of U.S. Patent Application Publication No. 2014/0029743 (“Blodgett”).
Regarding claim 2, HIBBARD teaches a system (a host and client framework as shown per FIGs. 1-2 for example), comprising:
a non-transitory memory and one or more hardware processors (per FIG. 2, the host and client machines in the taught framework feature processor and memory elements, e.g. as shown) coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
determining that a first online chat session has been established between a first chat client operated by a first device and a second chat client operated by a second device (an electronic/online concierge-like experience is provided to a customer user in connection with a live customer service agent/representative, per [0008]-[0010], where the necessary recording and tracing and related processing is initiated when the customer initiates their service via the platform ([0009], but also [0071] and [0080]));
initiating a first process flow for the first account based on one or more chat messages transmitted in the first online chat session, wherein the initiating the first process flow comprises assigning a first state to a state of the first process flow (the concierge-assisted customer service experience as generally discussed per [0008]-[0010] may constitute numerous defined states/stages, e.g. per [0048] and [0052], and intuitively the series of states/stages as defined necessarily involve an initial state/stage);
… to render a first interactive presentation on the first chat client as part of the first online chat session based on the first state of the first process flow, and render a second interactive presentation on the second chat client as part of the first online chat session based on the first state of the first process flow … and performing a first process associated with the first process flow based on an input on the first interactive presentation from the first chat client and updating the state of the first process flow from the first state to a second state (the concierge-assisted customer service experience as generally discussed per [0008]-[0010], where intuitively there is a first communication/message of feasibly many such communications/messages (see [0080] providing an example of multiple communications in facilitation of a concierge-assisted customer service experience), where the experience may be in pursuit of the types of objectives discussed per [0033], and the experience itself as facilitated through the chat may utilize engagement as discussed therein, e.g. a “webpage” as mentioned in [0033], [0042], and [0062] and/or some other graphical experience that permits the “display” aspects per FIG. 9 for example that is explicitly inclusive of displaying options and displaying updates), such that options/selections/inputs provided by the user to a screen/page would necessarily advance the customer service experience to a next state/stage per [0048] and [0052] and would intuitively/feasibly result in an onscreen update/response as feedback, and certainly constitutes an “interactive presentation” as recited that is rendered to a screen/display);
in response to determining that the first online chat session is terminated, storing the updated state of the first process flow (the concierge-assisted customer service experience as generally discussed per [0008]-[0010], where one of the contemplated benefits is that the framework allows discontinuous customer service, where an initial session between customer and agent can end but can later be resumed/continued (see [0080] for an exemplary discussion of multi-session experience) and to implement such continuity the framework contemplates storing a state/stage identifier per [0048] and [0052] for example).

As discussed above, Hibbert contemplates a customer engaging in a concierge-assisted customer service experience with a customer service agent or the like.  Hibbert’s [0047] clearly contemplates that when the customer initiates a help request, an identifier for the customer, e.g. a phone number for example, is used to determine whether the customer is associated with a prior interaction/session and is further used to feasibly retrieve information for the prior interaction/session.  The Examiner respectfully submits that phone number per Hibbert’s [0047] feasibly is equivalent to “a first account associated with a first chat client”, e.g. per the further limitation of identifying, from a plurality of accounts, a first account associated with the first chat client.  However, Hibbert does not teach the additional limitations for instantiating a first chat object for the first account based on the first process flow and the first state and inserting the first chart object into a first chat flow of the first online chat session …  Rather, the Examiner relies upon BLODGETT to teach what Hibbert may otherwise lack, see e.g. Blodgett’s Abstract teaching a framework that constitutes a customer service (“call center”) aspect, such that a customer user can be connected with a customer service agent via a chat/messaging experience, as shown per FIGs. 3-10 and discussed per [0028] and [0031], and that customer is clearly associated with a login per FIGs. 2 and 11 step 1110 such that the service agent can assist the customer user through a transaction that is intuitively linked to a session for their account, with the account feasibly pertaining to the sort of personal/individual information referenced in [0025], and where the transaction or activity in which the customer and agent are joined is a process (see, e.g. FIG. 6 element 621) that could explicitly constitute a number of steps per [0035], the process when selected constitutes an object that is inserted into the chat as shown per FIG. 7 element 720 and/or 722 and the following FIGs. which elaborate on the onscreen features that are provided to the customer user in answer to their help query, and in the messaging session between customer user and agent it is made clear per [0071] that the agent’s chat UI is differentiable from the customer user’s as a function of the agent’s UI including guiding information 
Hibbert and Blodgett both relate to message-based concierge/assistance services for web-connected users.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hibbert’s message-based concierge service (which explicitly contemplates text messages generally and more specifically SMS text message, instant messages, and the like) to further leverage/encompass other similar/comparable messaging assistance features such as those taught by Blodgett, with a reasonable expectation of success, for purposes of extending its concierge service benefits to a wider range of functionality that have been shown in the state of the art to benefit users per Blodgett.

Regarding claim 3, Hibbard in view of Blodgett teach the system of claim 2, as discussed above.  The aforementioned references further teach the additional limitations wherein the assigning the first state includes selecting one of a plurality of states associated with the first process flow (the concierge-assisted customer service experience as generally discussed per Hibbard’s [0008]-[0010] may constitute numerous defined states/stages, e.g. per Hibbard’s [0048] and [0052], where the states/stages define a progress-type state for the user such that they can discontinue and then continue their experience asynchronously per Hibbard’s [0010] and [0080] for example).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 4, Hibbard in view of Blodgett teach the system of claim 2, as discussed above.  The aforementioned references further teach the additional limitations determining that a second online chat session has been established with the first chat client and inserting the first chat object into a second chat flow of the second online chat session, wherein the first chat object is configured to render a third interactive presentation on the first chat client as part of the second online chat session based on the stored updated state of the first process flow (the concierge-assisted customer service experience as generally discussed per Hibbard’s [0008]-[0010], where intuitively there is a first communication/message of feasibly many such communications/messages (see Hibbard’s [0080] providing an example of multiple communications in facilitation of a concierge-assisted customer service experience), and where intuitively the various interactions by the user with the concierge/agent-assisted chat has the effect of progressing through the states/stages per Hibbard’s [0048] and [0052], such that feedback and updates can be provided to user per the display steps/elements represented in FIG. 9 for example; and Blodgett’s teaching that an object that is inserted into the chat as shown per FIG. 7 element 720 and/or 722 and the following FIGs. which elaborate on the onscreen features that are provided to the customer user in answer to their help query, this is responsive to a user’s selection made to issue a help query).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 5, Hibbard in view of Blodgett teach the system of claim 2, as discussed above.  The aforementioned references further teach the additional limitations wherein the second interactive presentation includes a link in a server presentation that enables the first chat client to retrieve additional information associated with the first online chat session (information that is used to provide a user with their concierge-assisted experience may be obtained via a “link” per Hibbard’s [0076]-[0077] and [0087]).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 6, Hibbard in view of Blodgett teach the system of claim 4, as discussed above.  The aforementioned references further teach the additional limitation wherein the third interactive presentation further includes a status indicator for presenting the updated status of the first process flow (the concierge-assisted customer service experience as generally discussed per Hibbard’s [0008]-[0010] may constitute numerous defined states/stages, e.g. per Hibbard’s [0048] and [0052], where the states/stages define a progress-type state for the user such that they can discontinue and then continue 

Regarding claim 7, Hibbard in view of Blodgett teach the system of claim 2, as discussed above.  The aforementioned references further teach the additional limitation wherein the first process flow is selected based on a derived context based on the one or more messages (Hibbard’s [0071] discusses an analysis to determine a context for a user based on their messaging and prior engagement, and where accordingly this context is used to facilitate some decision-making and streamlining benefits for the customer/user).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 8, Hibbard in view of Blodgett teach the system of claim 2, as discussed above.  The aforementioned references further teach the additional limitations wherein the first chat object is further configured to modify the first interactive presentation based on the updated state of the first process flow (the concierge-assisted customer service experience as generally discussed per Hibbard’s [0008]-[0010], where intuitively there is a first communication/message of feasibly many such communications/messages (see Hibbard’s [0080] providing an example of multiple communications in facilitation of a concierge-assisted customer service experience), and where intuitively the various interactions by the user with the concierge/agent-assisted chat has the effect of progressing through the states/stages per Hibbard’s [0048] and [0052], such that feedback and updates can be provided to user per the display steps/elements represented in FIG. 9 for example).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 9, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 10, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 11, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 12, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 13, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 14, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.  The claim recites a non-transitory machine-readable medium, which is further taught per Hibbard’s [0040] and [0044] for example. 

Regarding claim 17, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 21, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Regarding claim 22, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.

Response to Arguments
10.	Applicants’ arguments with respect to pending claims have been carefully considered but are respectfully moot in view of the newly-formulated grounds of rejection resulting from the updated search and as necessitated by Applicants’ amendments.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2008/0021816 Lent
US 2005/0004864 Lent
US 6718313 Lent
US 2018/0341396 Yaseen
US 10749970 Fisi
US 2015/0281436 Kumar
US 2015/0281445 Kumar
US 2016/0036973 Harasimiuk
US 2016/0294952 Bodell
US 2015/0256675 Sri
US 2018/0007081 Friend
US 2018/0004375 Friend
US 2017/0090853 Khalatian
US 2015/0227759 Aniano

12.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.